PER CURIAM.
Victorio Huipio appeals the trial court’s summary denial of his motion for postcon-viction relief. He raised two grounds for relief in his motion: (1) the trial court could not impose an upward departure sentence on different grounds after his habitual offender sentence was stricken pursuant to Lamont v. State, 610 So.2d 435 *249(Fla.1992), and (2) it was error for a substitute judge to conduct resentencing. The first ground lacks merit. See Cook v. State, 866 So.2d 1291 (Fla. 4th DCA 2004). Regarding the second ground, the record reflects the substitute judge complied with Florida Rule of Criminal Procedure 3.700(c)(1).

Affirmed.

HAZOURI, CIKLIN and CONNER, JJ., concur.